STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 16, 2017
               Plaintiff-Appellee,

v                                                                   No. 330215
                                                                    Muskegon Circuit Court
ANTONIO WANYA CRAWFORD,                                             LC No. 14-065291-FC

               Defendant-Appellant.


Before: MARKEY, P.J., and MURPHY and METER, JJ.

PER CURIAM.

       Following a jury trial, defendant was convicted of two counts of armed robbery, MCL
750.529, and acquitted of two counts of possessing a firearm during the commission of a felony
(felony-firearm), MCL 750.227b. The trial court sentenced defendant to concurrent terms of 9½
to 32 years for the armed robbery convictions. Defendant appeals as of right. We affirm.

       Defendant’s convictions arise from the armed robbery of Jaeden Kammers and Daniel
Ribon on Jiroch Street in Muskegon, Michigan on August 9, 2014. On Jiroch Street, after
Kammers and Ribon handed defendant the video game that Kammers was trying to sell and their
cell phones, defendant walked off. When Kammers and Ribon yelled at defendant, defendant
returned and “peeked around the corner” of a house. Defendant pointed a gun in the direction of
Kammers and Ribon and asked them if they were “tryin’ to do something” before he ran off
again.

        On appeal, defendant argues that the trial court erred in denying his motion for a mistrial
after Detective Keith Stratton testified that defendant had requested a polygraph examination.
We review a trial court’s decision on a motion for a mistrial for an abuse of discretion. People v
Schaw, 288 Mich. App. 231, 236; 791 NW2d 743 (2010). A trial court abuses its discretion when
its decision falls outside the range of reasonable and principled outcomes. People v Unger, 278
Mich. App. at 210, 217; 749 NW2d 272 (2008).

        A trial court should grant a mistrial only for an irregularity that impairs the defendant’s
right to a fair trial and the prejudicial effect of the error cannot be removed in any other way.
Schaw, 288 Mich. App. at 236; People v Horn, 279 Mich. App. 31, 36; 755 NW2d 212 (2008).
Instructions are presumed to cure most errors, and a jury is presumed to follow its instructions.
Unger, 278 Mich. App. at 235.


                                                -1-
        In general, it is error to refer to a polygraph examination before the jury. People v Nash,
244 Mich. App. 93, 98; 625 NW2d 87 (2000). But the error does not always require granting a
mistrial. Id.; People v Ortiz-Kehoe, 237 Mich. App. 508, 514; 603 NW2d 802 (1999). This Court
can consider the following factors in deciding whether a trial court abused its discretion in failing
to grant a mistrial after there was mention of a polygraph examination:

       (1) whether defendant objected and/or sought a cautionary instruction; (2)
       whether the reference was inadvertent; (3) whether there were repeated
       references; (4) whether the reference was an attempt to bolster the witness’s
       credibility; and (5) whether the results of the test were admitted rather than
       merely the fact that a test had been conducted. [People v Yatooma, 85 Mich. App.
236, 240; 271 NW2d 184 (1978).]

       We conclude that the trial court did not abuse its discretion in denying defendant’s
motion for a mistrial. Detective Stratton told the trial court his reference to a polygraph
examination “slipped,” and the trial court accepted the explanation. This Court must give due
regard to the special opportunity of the trial court to judge the credibility of Detective Stratton.
See MCR 2.612(C). Given that the reference was inadvertent, it was not an attempt to bolster
Detective Stratton’s credibility. There were no repeated references to a polygraph examination.
Additionally, Detective Stratton only stated that defendant had requested a polygraph
examination. The jury was never informed that defendant actually took a polygraph
examination, much less told the results. Furthermore, the trial court instructed the jury to
disregard the testimony about defendant’s requesting a polygraph examination and that it must
consider only the admitted evidence. We presume the jury followed this instruction. Unger, 278
Mich. App. at 235. Consideration of the relevant factors establishes that the trial court’s decision
to deny defendant’s motion for a mistrial fell within the range of reasonable and principled
outcomes. Id. at 217.

        Defendant next argues that the trial court erred in admitting, pursuant to MRE 404(b) and
MCL 768.27, evidence of a robbery that he committed in 2011. Plaintiff argues that MRE
404(b) and MCL 768.27 conflict, and because MCL 768.27 is a substantive rule of evidence, the
statute trumps MRE 404(b). We review a trial court’s evidentiary decisions for an abuse of
discretion, although preliminary questions of law are reviewed de novo. People v Duenaz, 306
Mich. App. 85, 90; 854 NW2d 531 (2014). A trial court abuses its discretion when its decision
falls outside the range of reasonable and principled outcomes. Unger, 278 Mich. App. at 217.

       MRE 404(b)(1) provides:

               Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity,
       or absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.



                                                -2-
In People v VanderVliet, 444 Mich. 52, 74; 508 NW2d 114 (1993), amended 445 Mich. 1205
(1994), our Supreme Court instructed trial courts to employ “the evidentiary safeguards already
present in the Rules of Evidence” in determining the admissibility of other-acts evidence. First,
pursuant to MRE 404(b), trial courts must ensure that the other-acts evidence is offered for a
purpose other than establishing a character to conduct theory. Id. Second, pursuant to MRE 402,
trial courts must ensure that the other-acts evidence is relevant to an issue or fact of consequence
at trial. Id. Third, pursuant to MRE 403, trial courts must ensure that the probative value of the
evidence is not substantially outweighed by the danger of unfair prejudice. Id. at 74-75. Fourth,
under MRE 105, upon a request, a trial court may give a limiting instruction. Id. at 75.

       MCL 768.27 provides:

               In any criminal case where the defendant’s motive, intent, the absence of,
       mistake or accident on his part, or the defendant’s scheme, plan or system in
       doing an act, is material, any like acts or other acts of the defendant which may
       tend to show his motive, intent, the absence of, mistake or accident on his part, or
       the defendant’s scheme, plan or system in doing the act, in question, may be
       proved, whether they are contemporaneous with or prior or subsequent thereto;
       notwithstanding that such proof may show or tend to show the commission of
       another or prior or subsequent crime by the defendant.[1]

        The Supreme Court has the authority to “establish, modify, amend and simplify the
practice and procedure in all courts of this state.” Const 1963, art 6, § 5. In accordance with the
separation of powers principles, the Supreme Court’s authority in matters of practice and
procedure is exclusive and cannot be exercised by the Legislature. People v Watkins, 491 Mich.
450, 472-473; 818 NW2d 296 (2012). The Supreme Court’s rule-making authority is limited to
matters of practice and procedure. Id. at 473. Thus, the Supreme Court is not authorized to
establish, abrogate, or modify the substantive law. McDougall v Schanz, 461 Mich. 15, 27; 597
NW2d 148 (1999). So, when a rule of evidence and a statute conflict, a court must determine
whether the statute addresses purely procedural matters or substantive law. Id. A rule of
evidence adopted by the Supreme Court will prevail over a conflicting statute only if the statute
infringes on the authority granted to the Court by Const 1963, art 6, § 5 to establish rules relating
to matters of practice and procedure. Watkins, 491 Mich. at 472.

        Regarding plaintiff’s argument, we first must determine whether there is an
“irreconcilable conflict” between MRE 404(b) and MCL 768.27. Watkins, 491 Mich. at 467. It
is only when there is an irreconcilable conflict between a rule of evidence and a statute that a
court must determine whether the Legislature enacted a statute that infringed on the Supreme
Court’s exclusive rule-making authority. Id.; McDougall, 461 Mich. at 24.




1
  MCL 768.27 was enacted as part of the Code of Criminal Procedure, 1927 PA 17. See People
v Smith, 388 Mich. 93, 96; 199 NW2d 179 (1972). The Michigan Rules of Evidence, including
MRE 404(b), took effect March 1, 1978. 402 Mich. lxxxviii.


                                                -3-
        Plaintiff argues that MRE 404(b) and MCL 768.27 conflict in four ways. First, plaintiff
claims that MCL 768.27, unlike MRE 404(b), does not have an express prohibition against the
admission of other-acts evidence to prove a defendant’s propensity. While this fact is true, our
Supreme Court has held that, like MRE 404(b), MCL 768.27 only allows for the admission of
other-acts evidence if the evidence is relevant to a noncharacter purpose. See Watkins, 491 Mich.
at 471 (“MCL 768.27 codified what later essentially became the substance of MRE 404(b). Both
MCL 768.27 and MRE 404(b) limit the admissibility of other-acts evidence to consideration for
noncharacter purposes, such as to show a defendant’s motive, intent, or common plan or
scheme.”); id. at 485 (“MCL 768.27 limits the admissibility of other-acts evidence to
consideration for noncharacter purposes.”).

        Second, plaintiff claims that MCL 768.27, unlike MRE 404(b), restricts the
nonpropensity purposes for which other-acts evidence is admissible. We agree that while MRE
404(b) does not limit the nonpropensity purposes for which other-acts evidence may be admitted,
People v Sabin (After Remand), 463 Mich. 43, 56; 614 NW2d 888 (2000), the language of MCL
768.27 provides for the admission of other-acts evidence for four specific nonpropensity
purposes: to prove (1) the defendant’s motive, (2) the defendant’s intent, (3) the absence of
mistake or accident on the defendant’s part, or (4) the defendant’s scheme, plan, or system in
doing the act. See People v Jackson, 498 Mich. 246, 269; 869 NW2d 253 (2015) (“Unlike MCL
768.27, however, MRE 404(b)’s list of such purposes is expressly nonexhaustive, and thus
plainly contemplates the admission of evidence that may fall outside the statute’s articulated
scope.”). Notably, however, plaintiff does not want this Court to declare that MRE 404(b) and
MCL 768.27 conflict simply because MCL 768.27 limits the nonpropensity purposes for which
other-acts evidence is admissible.2 Plaintiff specifically states that when the prosecution seeks to
admit other-acts evidence for a nonpropensity purpose not listed in MCL 768.27, such as identity
or opportunity, there is no conflict between MRE 404(b) and MCL 768.27, and MRE 404(b)
applies to the evidence. Plaintiff only believes that there is a conflict between MRE 404(b) and
MCL 768.27 when the prosecution seeks to admit other-acts evidence for a nonpropensity
purpose that is listed in MCL 768.27. But, in this situation, there is no conflict. If other-acts
evidence is admissible under MCL 768.27 for a nonpropensity purpose, the evidence is also
admissible under MRE 404(b). See Jackson, 498 Mich. at 269 (stating that the authorization
under MCL 768.27 for admission of other-acts evidence is encompassed by MRE 404(b));
VanderVliet, 444 Mich. at 64-65 (holding that other-acts evidence is inadmissible under MRE
404(b) only if it is relevant solely to the defendant’s character).

       Third, plaintiff claims that unlike other-acts evidence admissible under MRE 404(b),
other-acts evidence admissible under MCL 768.27 should not be subject to exclusion under MRE
403. In Watkins, 491 Mich. at 482-483, the Supreme Court held that evidence admissible under
MCL 768.27a was subject to exclusion under MRE 403 even though MCL 768.27a did not refer
to MRE 403 because there was nothing inherent in the statute that prevented the application of


2
 We express no opinion on whether there is an irreconcilable conflict between MRE 404(b) and
MCL 768.27 because the statute only provides for the admission of other-acts evidence when the
evidence is relevant to certain nonpropensity purposes.


                                                -4-
MRE 403. Plaintiff makes no argument that anything inherent in MCL 768.27 prevents the
application of MRE 403 to evidence admissible under it. Furthermore, MCL 768.27 provides
that a defendant’s other acts which may tend to show the defendant’s motive, the defendant’s
intent, the absence of mistake or accident on the defendant’s part, or the defendant’s scheme,
plan, or system in doing an act “may be proved” when the same is material (emphasis added).
The use of the word “may” indicates that trial courts have retained discretion in admitting
evidence under MCL 768.27, Watkins, 491 Mich. at 483-484, and such discretion is guided, in
part, by MRE 403, id. at 484.

        We reject plaintiff’s argument that the propensity aspect of other-acts evidence
admissible under MCL 768.27 should not be considered in the balancing test under MRE 403. In
Watkins, our Supreme Court held that the propensity inference from evidence admissible under
MCL 768.27a was to be weighed on the probative side of MRE 403’s balancing test. Id. at 486.
To do otherwise, the Court reasoned, would be to gut MCL 768.27a of its intended effect, which
was to allow juries to know of a defendant’s character or propensity to commit the charged crime
through his other acts. Id. Unlike MCL 768.27a, MCL 768.27 limits admission of other-acts
evidence to consideration for nonpropensity purposes. Watkins, 491 Mich. at 471, 485. Because
other-acts evidence is only admissible under MCL 768.27 for nonpropensity purposes, the
propensity inferences that can arise from other-acts evidence admitted under MCL 768.27 should
be part of the MRE 403 balancing test and should be considered on the prejudicial side.

        Fourth, plaintiff claims that, unlike other-acts evidence admissible under MRE 404(b),
other-acts evidence admissible under MCL 768.27 should not be subject to a limiting instruction
under MRE 105. Still, there is nothing inherent in MCL 768.27 that prevents a trial court, when
requested, from giving a limiting instruction regarding evidence admitted under the statute.
Furthermore, even before the Michigan Rules of Evidence took effect, trial courts properly
provided limiting instructions with respect to evidence admitted under MCL 768.27. See People
v Kelly, 386 Mich. 330, 335-337; 192 NW2d 494 (1971).

        We conclude that there is no irreconcilable conflict between MRE 404(b) and MCL
768.27. Both MRE 404(b) and MCL 768.27 limit the admission of other-acts evidence to
consideration for noncharacter purposes. Watkins, 491 Mich. at 471. In the present case, plaintiff
asserts that evidence of the 2011 robbery was admissible to show defendant’s intent and
defendant’s system in doing an act. If evidence of the 2011 robbery was relevant to defendant’s
intent or system in doing an act, it was admissible under MRE 404(b) and MCL 768.27 and
consideration of the evidence was limited to those nonpropensity purposes. Additionally,
evidence of the 2011 robbery, whether admissible under MRE 404(b) or MCL 768.27, remained
subject to exclusion under MRE 403 and to a limiting instruction under MRE 105.

         Other-acts evidence is logically relevant to show that the charged act occurred where the
other act and the charged act are sufficiently similar to support an inference that they are
manifestations of a common plan, scheme, or system. Sabin, 463 Mich. at 63. General similarity
between the charged act and the uncharged act, by itself, is not sufficient to establish a common
plan, scheme, or system. Id. at 64. There must be more than mere similarity in the results;
rather, there must be a concurrence of common features that the acts are naturally to be explained
as caused by a general plan of which they are the individual manifestations. Id. at 64-65.


                                               -5-
        There was general similarity between the uncharged act and the charged act. In each,
although defendant stole electronic devices from teenage boys, he did so using two different
methods. Regarding the 2011 robbery, D’Angelo Moore testified that defendant attacked him
from behind while he was walking home. Defendant kicked or punched Moore and then took
Moore’s MP3 player. In the charged act, defendant did not physically attack Kammers and
Ribon. Rather, after meeting Kammers and Ribon at Hackley Hospital, defendant had them take
him down Jiroch Street. There, defendant asked Kammers and Ribon to see the video game and
their cell phones, and when he had the video game and cell phones, he walked away from them.
When Kammers and Ribon yelled at him, defendant came back and pointed a gun at them. No
gun was used in the 2011 robbery. While there was a similarity in results, because defendant
used two different methods in robbing teenage boys of electronic devices, there was not such a
concurrence of common features that the acts were naturally to be explained as caused by a
general plan. Id. at 64-65.

        When other-acts evidence is offered to show intent, logical relevance only requires that
the charged act and the uncharged act be of the same general category. VanderVliet, 444 Mich. at
79-80. There was evidence indicating that defendant went to Hackley Hospital with the intent to
rob Kammers and Ribon. When he arrived at the hospital, defendant introduced himself as
Jaquan Hicks, someone with whom he had bad blood. Right before trial started, defendant made
the statement that on August 9, 2014, he walked from a graduation open house to Hackley
Hospital to use the bathroom, and while there, he bumped into two people who wanted to buy
drugs from him and who asked if he wanted to buy a video game. Therefore, defendant placed
himself at Hackley Hospital on August 9, 2014, and meeting with Kammers and Ribon. But
based on defendant’s statement, defendant had an innocent intent in going to Hackley Hospital.
The 2011 robbery and the charged armed robberies were of the same general category: robberies
of teenage boys for electronic devices. Accordingly, evidence of the 2011 robbery was relevant
to negate defendant’s claim that he went to Hackley Hospital with innocent intent.

         We reject defendant’s argument that even if evidence of the 2011 robbery was relevant to
a nonpropensity purpose, the evidence should have been excluded under MRE 403. Under MRE
403, evidence may be excluded if its probative value is substantially outweighed by the danger of
unfair prejudice. Unfair prejudice exists when there is a tendency that evidence with little
probative value will be given too much weight by the jury. People v McGhee, 268 Mich. App.
600, 614; 709 NW2d 595 (2005). Unfair prejudice refers to the tendency of proposed evidence
to adversely inject considerations extraneous to the merits of the lawsuit, such as bias, sympathy,
anger, or shock. Id. Evidence of the 2011 robbery did not have the tendency to inject
considerations extraneous into trial. Additionally, evidence of the 2011 robbery had more than
little probative value. It was probative to defendant’s intent on August 9, 2014, when he went to
Hackley Hospital, which was at issue at trial. We conclude that the trial court did not abuse its
discretion in admitting evidence of the 2011 robbery. Duenaz, 306 Mich app at 90.3




3
 Even if the trial court abused its discretion in admitting evidence of the 2011 robbery, the error
was harmless. After an examination of the entire cause, it does not affirmatively appear more

                                                -6-
        Next, defendant argues that the trial court erred in failing to grant a new trial after it was
discovered that a female juror, through her employment at a dentist’s office, knew the trial
court’s bailiff and that the jury considered possible penalties. We review a trial court’s decision
on a motion for a new trial for an abuse of discretion. People v Terrell, 289 Mich. App. 553, 558;
797 NW2d 684 (2010). A trial court abuses its discretion when its decision falls outside the
range of reasonable and principled outcomes. Id. at 559; Unger, 278 Mich. App. at 217.

        A defendant has a constitutional right to be tried by an impartial jury. US Const, Am VI;
Const 1963, art 1, § 20. A juror’s failure to disclose information may warrant a new trial if the
juror’s failure to disclose the information denied the defendant an impartial jury. People v
Miller, 482 Mich. 540, 548-549; 759 NW2d 850 (2008). Jurors are presumed to be impartial
until the contrary is shown. Id. at 550. A defendant bears the burden to establish that the juror
was not impartial or at least that the juror’s impartiality was in reasonable doubt. Id.; People v
Rose, 289 Mich. App. 499, 529; 808 NW2d 301 (2010).

       Defendant acknowledges that the female juror was never asked to indicate whether she
knew any members of the trial court’s staff, but he claims that the trial court’s failure to ask the
veniremembers whether any of them knew any members of its staff was error requiring reversal.
Defendant cites no authority in support of his argument. Therefore, the issue is abandoned. See
People v Watson, 245 Mich. App. 572, 587; 629 NW2d 411 (2001).

         Regardless, defendant has not shown that the female juror’s failure to disclose that she
knew the bailiff denied him an impartial jury. Rose, 289 Mich. App. at 531. The bailiff averred
that approximately one week after defendant’s trial ended, he encountered one of the female
jurors at a wedding reception. He was acquainted with the female juror through her employment
at his dentist’s office. At the hearing on defendant’s motion for a new trial, the bailiff testified
that he recognized the female juror during jury selection, but he was unsure about her
employment. The bailiff explained that his dentist’s wife was also a dentist, and he was unsure
whether the female juror worked for his dentist or his dentist’s wife. There was no “relationship
of any sort” between him and the female juror. The mere fact that the female juror knew the
bailiff from her employment at the dentist’s office where the bailiff obtained dental services did
not establish that the female juror harbored any bias for or against defendant. Accordingly,
defendant has failed to establish the prejudice required to warrant a new trial. The trial court did
not abuse its discretion in denying defendant’s motion for a new trial on the ground that the
female juror failed to disclose that she knew the bailiff. Terrell, 289 Mich. App. at 558-559.

       A jury is to confine its deliberations to the issue of the defendant’s guilt or innocence.
People v Goad, 421 Mich. 20, 25-26; 364 NW2d 584 (1984). The trial court instructed the jury,
as was proper, that its decision was not to be influenced by possible penalty. Id.

       It is a firmly established principle of the common law that a juror may not testify to
impeach a jury verdict. People v Fletcher, 260 Mich. App. 531, 539; 679 NW2d 127 (2004). The
only recognized exception to this rule relates to situations in which the jury verdict was affected

probable than not that the error was outcome determinative. People v Lukity, 460 Mich. 484,
495-496; 596 NW2d 607 (1999).


                                                 -7-
by something extraneous. Id. Thus, where there is evidence to suggest that the verdict was
affected by an influence external to the trial proceedings, such as undue influence by third
parties, a court may consider juror testimony to impeach a verdict. Id. But where the alleged
misconduct relates to influences internal to the trial proceedings, a trial court may not invade the
sanctity of the deliberative process. Id. The distinction between external and internal influences
is not based on the location of the alleged misconduct but rather “whether the allegation is
intrinsic to the jury’s deliberative process or whether it is an outside or extraneous influence.”
People v Budzyn, 456 Mich. 77, 91; 566 NW2d 229 (1997).

        The allegation, as set forth in the bailiff’s affidavit, which recounted what the female
juror told him at the wedding reception, was that the jury—or at least one male juror—
considered the penalty for felony-firearm. This allegation is intrinsic to the jury’s deliberative
process; it is misconduct inherent in the verdict. The allegation implies that during deliberations
at least one juror considered a factor—possible penalty—that the jury was instructed not to
consider. There was no outside or extraneous influence, such as undue influence by third parties,
on the jury. Accordingly, the trial court did not abuse its discretion in denying defendant’s
motion for a new trial based on an extraneous influence. Terrell, 289 Mich. App. at 558-559.

        Furthermore, even if considering the penalty for felony-firearm was an extraneous
influence, we do not believe defendant is entitled to relief. The bailiff averred that the female
juror told him that the male juror would not convict defendant of felony-firearm because a
felony-firearm conviction would just add two years to defendant’s sentence. Thus, consideration
of the penalty for felony-firearm worked to defendant’s advantage. Because of the male juror’s
consideration of the penalty for felony-firearm, defendant was acquitted of the felony-firearm
charges. Consequently, defendant cannot demonstrate a direct connection between the
extraneous influence and an adverse verdict. See Budzyn, 456 Mich. at 89 (holding that to
warrant relief, a defendant must establish that an extraneous influence adversely affected the
verdict).

        Defendant also argues that he is entitled to a new trial because the jury’s decision to
convict him of armed robbery and acquit him of felony-firearm was a compromise. Because
defendant did not raise this issue before the trial court, it is unpreserved for appellate review.
People v Sands, 261 Mich. App. 158, 160; 680 NW2d 500 (2004). Defendant must establish plain
error affecting his substantial rights. Id.

        Inconsistent verdicts within a single trial are permissible and do not require reversal.
People v Putnam, 309 Mich. App. 240, 251; 870 NW2d 593 (2015). Nonetheless, our Supreme
Court has indicated that inconsistent verdicts can suggest that a jury was lenient or compromised
its verdict, and that if a jury compromised, the defendant may have been prejudiced if the jury
verdict was not unanimous. People v Lewis, 415 Mich. 443, 451-452; 330 NW2d 16 (1982).

        Contrary to defendant’s claim, the jury’s verdicts on the armed robbery and felony-
firearm charges were not inconsistent. A defendant cannot be convicted of felony-firearm unless
the defendant possessed a firearm. See People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864
(1999). But a defendant can be convicted of armed robbery without possessing a firearm. See
MCL 750.529 (stating that a defendant, to be convicted of armed robbery, must “possess[] a
dangerous weapon or an article used or fashioned in a manner to lead any person present to

                                                -8-
reasonably believe the article is a dangerous weapon” or “represent[] orally or otherwise that he
or she is in possession of a dangerous weapon”); People v Chambers, 277 Mich. App. 1, 9; 742
NW2d 610 (2007). Kammers and Ribon testified that defendant showed a gun and pointed it in
their direction; however, there was no evidence that the police recovered a gun defendant may
have used during the robbery. Based on the lack of a gun, as well as testimony from Kammers
and Jainautica Watkins that they did not see a gun on defendant’s person on August 9, 2014, the
jury could have found that the prosecutor failed to prove beyond a reasonable doubt that
defendant possessed a firearm but that the prosecutor did prove that defendant possessed an
article used or fashioned in a manner to lead Kammers and Ribon to believe that it was a
dangerous weapon.

       Defendant argues that the trial court erred in denying his motion for a directed verdict. In
reviewing a trial court’s decision on a motion for a directed verdict, we review the record de
novo to determine whether the evidence presented by the prosecutor, viewed in the light most
favorable to the prosecutor, could have persuaded a rational trier of fact that the essential
elements of the charged crime were proved beyond a reasonable doubt. People v Quinn, 305
Mich. App. 484, 491; 853 NW2d 383 (2014).

       The elements of armed robbery are the following:

       (1) the defendant, in the course of committing a larceny of any money or other
       property that may be the subject of a larceny, used force or violence against any
       person who was present or assaulted or put the person in fear, and (2) the
       defendant, in the course of committing the larceny, either possessed a dangerous
       weapon, possessed an article used or fashioned in a manner to lead any person
       present to reasonably believe that the article was a dangerous weapon, or
       represented orally or otherwise that he or she was in possession of a dangerous
       weapon. [Chambers, 277 Mich. App. at 7.]

        Defendant asserts that he was entitled to a directed verdict on the armed robbery charge
that related to Ribon because the evidence failed to establish that Ribon was put in fear.
Kammers and Ribon testified that defendant, when he returned to the corner of the house after
leaving with the video game and their cell phones, showed a gun and pointed it in their direction.
Ribon testified that defendant only pointed the gun at Kammers and that, at the moment, he was
not worried that defendant would point the gun at him. But Ribon also testified that he did not
go after defendant because defendant had a gun. Accordingly to Ribon, he wanted his cell phone
back, and he would have gone after defendant had defendant not had a gun.4 It is for the trier of
fact to determine what inferences may be fairly drawn from the evidence and to determine the
weight to be accorded those inferences. People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158


4
  We acknowledge that Ribon’s testimony differed from Kammers’. Kammers testified that
Ribon, after defendant pointed the gun at them, ran after defendant. Nonetheless, in deciding
whether the trial court erred in not granting a directed verdict, we must construe all conflicts in
the evidence in favor of the prosecution. People v Passage, 277 Mich. App. 175, 177; 743 NW2d
746 (2007).


                                                -9-
(2002). When viewed in the light most favorable to the prosecution, the testimony of Ribon that
he did not go after defendant because defendant had a gun could have persuaded a rational trier
of fact that defendant placed Ribon in fear. Quinn, 305 Mich. App. at 491.

         Defendant also claims that the jury’s acquittal on the felony-firearm charges casts doubt
on Kammers’ and Ribon’s testimony that defendant possessed a gun and pointed it in their
direction. But defendant cites no caselaw that suggests that a jury’s not guilty verdict on one
charge is determinative of, or even relevant to, the issue whether the evidence presented by the
prosecutor, when viewed in the light most favorable to the prosecutor, could have persuaded a
rational trier of fact that the essential elements of another charged crime were proved beyond a
reasonable doubt. Id. Kammers and Ribon testified that defendant, when he returned to the
corner of the house after leaving with their cell phones and the video game, showed a gun and
pointed it in their direction. Kammers testified that he then left because he was scared. Ribon
testified that he did not go after defendant because defendant had a gun. This evidence, when
viewed in the light most favorable to the prosecutor, could have persuaded a rational trier of fact
that defendant possessed a dangerous weapon or possessed an article used or fashioned in a
manner to lead any person present to reasonably believe that the article was a dangerous weapon.
Id. Additionally, as already explained, because felony-firearm requires the use of a firearm,
Avant, 235 Mich. App. at 506, and armed robbery does not, the verdicts on the armed robbery
charges and the felony-firearm charges were not inconsistent.

       Defendant argues that he was denied effective assistance of counsel. Because no
evidentiary hearing was held on the claims of ineffective assistance of counsel, our review of the
claims is limited to errors apparent on the record. People v Seals, 285 Mich. App. 1, 17, 19-20;
776 NW2d 314 (2009).

         To establish a claim for ineffective assistance of counsel, a defendant must show that
counsel’s performance fell below objective standards of reasonableness and that, but for
counsel’s deficient performance, there is a reasonable probability that the result of the
proceedings would have been different. Id. To show that counsel’s performance fell below
objective standards of reasonableness, a defendant must overcome a strong presumption that
counsel’s assistance constituted sound trial strategy. People v Armstrong, 490 Mich. 281, 290;
806 NW2d 676 (2011). This Court will not second-guess counsel on matters of trial strategy, nor
will it assess counsel’s competence with the benefit of hindsight. Horn, 279 Mich. App. at 39.

        First, defendant claims that defense counsel was ineffective for failing to call Chris
Burnam, the private investigator who spoke with Kammers, as a witness. Decisions regarding
which witnesses to call are presumed to be matters of trial strategy. People v Dunigan, 299 Mich
App 579, 589-590; 831 NW2d 243 (2013). Both the prosecutor and defense counsel questioned
Kammers about what he told Burnam. But nothing indicates that Kammers’ trial testimony
differed from what he had told Burnam. Accordingly, defendant has failed to overcome the
presumption that defense counsel’s decision not to call Burnam as a witness was sound trial
strategy. Armstrong, 490 Mich. at 290.

        Second, defendant claims that defense counsel was ineffective for failing to request
instructions on unarmed robbery and larceny from a person. A trial court should give “a
requested instruction on a necessarily included lesser offense . . . if the charged greater offense

                                               -10-
requires the jury to find a disputed factual element that is not part of the lesser included offense
and a rational view of the evidence would support it.” People v Cornell, 466 Mich. 335, 357; 646
NW2d 127 (2002).

        Larceny from a person is not an included lesser offense of armed robbery. See People v
Smith-Anthony, 494 Mich. 669, 687 n 53; 837 NW2d 415 (2013).5 Because larceny from a
person is not a lesser included offense of armed robbery, defendant was not entitled to an
instruction on it, People v Jones, 497 Mich. 155, 164; 860 NW2d 112 (2014), and any request for
the instruction would have been futile. Defense counsel was not ineffective for failing to make a
meritless request. Dunigan, 299 Mich. App. at 589.

         Unarmed robbery is a necessarily included lesser offense of armed robbery. People v
Reese, 466 Mich. 440, 446-447; 647 NW2d 498 (2002). The decision whether to request an
instruction on an included lesser offense is a matter of trial strategy. See People v Nickson, 120
Mich. App. 681, 687; 327 NW2d 333 (1982) (“The decision to proceed with an all or nothing
defense is a legitimate trial strategy.”). According to defendant’s last statement, he left an open
house at about 4:30 p.m. to use the bathroom at Hackley Hospital. While at the hospital, he ran
into two people who wanted to buy drugs from him and who wanted him to buy a video game.
He looked at the video game, but he gave it back to the people because he was not interested in
buying it. Also, the people asked to see his cell phone. Because it was the defense theory that
defendant never robbed Kammers and Ribon, defendant has failed to overcome the strong
presumption that counsel’s decision not to request an instruction on unarmed robbery was sound
trial strategy. People v Sardy, 216 Mich. App. 111, 116; 549 NW2d 23 (1996).

        Finally, defendant argues that his minimum sentence of 9 ½ years is disproportionate. He
asks this Court to review his sentence for reasonableness.

         In People v Lockridge, 498 Mich. 358, 364; 870 NW2d 502 (2015), the Supreme Court
held that Michigan’s sentencing guidelines, to the extent that the guidelines required judicial
fact-finding beyond facts admitted by the defendant or found by the jury to score offense
variables that mandatorily increased the minimum sentence range, violated the Sixth Amendment
right to jury. To cure the constitutional violation, the Supreme Court rendered the sentencing
guidelines advisory. Id. at 365. The Supreme Court also severed MCL 769.34(2) to the extent
that it made the minimum sentence range mandatory, and it struck down the requirement in MCL
769.34(3) that a trial court must articulate a substantial and compelling reason for imposing a
sentence that departs from the minimum sentence range. Id. at 364. Any sentence that departs
from the minimum sentence range is to be reviewed for reasonableness. Id. at 365, 392.

      A departure sentence that meets the principle of proportionality under People v Milbourn,
435 Mich. 630; 461 NW2d 1 (1990), constitutes a reasonable sentence. People v Steanhouse, 313


5
  In Smith-Anthony, the Supreme Court held that larceny from a person was not necessarily
included in the offense of robbery under 2004 statutory amendments. See MCL 750.530(2).
Because MCL 750.529, the armed robbery statute, incorporates the elements of robbery, larceny
from a person would also not be an included lesser offense of armed robbery.


                                               -11-
Mich App 1, 47-48; 880 NW2d 297 (2015). The principle of proportionality requires that a
sentence be proportionate to the seriousness of the circumstances surrounding the offense and the
offender. Id. at 45. Thus, a trial court is to take into account the nature of the offense and the
background of the offender. Id. A trial court may consider the seriousness of the offense, factors
that were not adequately considered by the sentencing guidelines, factors not considered by the
sentencing guidelines, the defendant’s misconduct while in custody, the defendant’s expressions
of remorse, and the defendant’s potential for rehabilitation. Id. at 46.

        Only sentences that depart from the minimum sentence range are reviewed for
reasonableness. Lockridge, 498 Mich. at 365, 392. Defendant’s minimum sentence did not
depart from the minimum sentence range. “If a minimum sentence is within the appropriate
guidelines sentence range, the court of appeals shall affirm that sentence and shall not remand for
resentencing absent an error in scoring the sentencing guidelines or inaccurate information relied
upon in determining the defendant’s sentence.” MCL 769.34(10). The Supreme Court’s
decision in Lockridge did not alter or diminish MCL 769.34(10). People v Schrauben, 314 Mich
App 181, 196 n 1; 886 NW2d 173 (2016). Accordingly, because defendant has not alleged that
the trial court erred in scoring the sentencing guidelines or relied on inaccurate information, we
must affirm defendant’s minimum sentence.

       We affirm.

                                                            /s/ Jane E. Markey
                                                            /s/ William B. Murphy
                                                            /s/ Patrick M. Meter




                                               -12-